   Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 1 of 6




                                  UNITED STATES D1STRICT COIIRT
                                FOR THE DISTRICT OF CONNECNCUT



IL ALÐGNDER ACOSTA SECRETARY OF
LABO& United Stares De?aftnent of Labor,

                      PIaintiff,
                                                             I
                           v-
                                                                     Civil Action No. 15-1692
EASTERN AWNING SYSTEMS, INC., and
STEIEN         P. LUKOS, an indlvldual

                      Defendants.




                                CONSENT JTIDCI\ßNT

        This                    an

('Seøebry''), pur$tånt to Section       1I   (c) of tbc OccupatÍonal Safcty ancl Heatth Ast of 79?0, ?9

U.S.C. $$ 651 ef .røq. C'thc    Aof)-   The partics havc agrced to resolve all matte¡s in contovcrsy

in thís adÍon and cor¡seût to enüry of a Judgnent and Orrler by this Corrt ìn accordance herewith.

       A'        Tha Secretary's Complaint allcges that Defendants EastemAwníng Systems, Inc,

and stepheu P, Lukos intentionally and urlawfully terninated lhe ernplo5ment of            MARf
DELEON and FRÁNCIS ESPINAI because oftloir exercise ofrigþts secured by the AcÇ and

Defenda¡ts thereby engaged in oo¡duct that violated Section I t(s)O) of the Act, 29 U,s,c, $

66O(sxl).

       B.        Dcfendants b¿vc filed an Answer responding to the allegations brought by tho

Secretary, in which they have denied         tlat they violated   the law o¡ ¡etaliat€d against MÄRY

DËLËON and/or FR"ANCIS ESPINAL.
   Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 2 of 6




         C.     Defondaús qdmit to fhe jurisdictíon of this Cou¡t over them and ovsr the subject

 matter of this âction- Defendants firther a.ìmit tlat This Court has the authority to enter and

 enforcç this Order and that this Corqt is tbe most eppropriate venue for any enforce¡rent action

 whích nay be requir€d as a result ef tftis Order.

        D'      This Order represents      I   completu resolution of all tho Seoretary's claims æse¡ted

in this action The Pa¡ties cxprcssly waive findings of        fict   and conclusions of law, exoept as

otherwise set forth herein, aûd conselrt to the entry of ths Ofde,r as a ftll and complete resolution

of all clains which b¿ve been madq or oould bavc been mado, arising ûom the faots alleged in

the Complainq rvithor:rt   tial   or adjudication of any disputcd issucs of fact or law raised in the

Complaint




        Accordingl¡ it is ORÐERED, ADTUDGED, AND DECREED that:

        l.     The Court bas jurisdiction ovcr the Pa¡ties and the subject mâtter of this action

and is cmpowcrod ûo províde thc ¡elief berci+

       2.      Defcndants å¡d their agents, scrvants, employees, and all percons             i¡   actíve

concert or puticipation with thom, are         hcreþ pornanently @oined          and rcstlrincd ûom chilling

the cxercise of any person's rights undsr Section I1(c)(1)           oftle Act   and ûom violating the

provlsions of Sectiou I t (c)Q) of thc Aø by disorüninating agaúst, interfering witÍ¡ restraining,

or cocrcing aay employee because suoh employe€ has qade or filed any complaint or has

instiûrtËd o¡ caused to be mstihrted any proceeding under the jruisdiction of the Occupational

Safety and Heatth Administrdion, or hn< 1¿stifed or is aboui to testifo rn any such pmceedings

or becsusc of lhe exe¡cise by such ennployee(s) on behalf ofthemÉelves or othets of any righæ

afforded by the AcL
  Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 3 of 6




       3.        The Complaint allegos the following        [pes of damages for     esch ofttre

Complaruants: back wageg interest on back wages; emotional distcss damages; and exernplary

damages.   Ihe   Partios hcrcby ag¡ec that, in   full ssttleme,tt ofthe foregoing    and tlre allogations set

forth in the Complaing Defendants shril psy        a   total of $160,000 as descn:bed bolow

                 a.   Defendants sh¿ll sr¡ke a total pa5ment of $124,000 to MARY DELEON. This

                      payment is comprised of the following âmouDts conceming her: $24,000 in

                      regaril ro the alleged back wages due to    hø   $   1,000 in regard to the allcgcd

                      intercst concerning the alleged back wages; $37,000 in regnrd to her alleged

                      emotioual dishess damages; and $62,000 in regard to her allcged excmplary

                      darnages.

                 b. Defendanrs shall n¿ke a üotal                of $36,000 to FRANCIS ESPINAI.

                      This payment is oomprised of the following: $2,800 in rcgard to thc allcgcd

                      back wages ¿¡s to liìm; $200 inrcgard to ths alleged jnterest concerniug tho

                      alleged back wages; $15,000 in rcgard to his alleged emotional disüess

                      damnges; âfld $18,000in regæd to his alleged exemplary daroages.

                 c.   Defenda¡ts shall make pa¡m.ents prrsuaut to thq schedule set         fofh in thc tablc

                      that follows by sending thc applicable chæls, IRS W-2 fermç, and            nS   tOgg

                      forms to the Unitod Statar De,parhent of Labor, Oocupallonal Safety and

                      Health Adminishatio¡, AUa; Mlchael lvfåteË, J.F.K. Fcderal Buildjng, Room

                      E-340, Bos¡oD. MA022O3       ('llSIIA Ótrccl).       The Dçutnrsnt of Labor      will

                      in tum. provide the checks ¿nd fotms to tbe Comp'lai'r¡nts. As regards each

                      paymeÀt made pursuånt to an IRS 1099 forrn, Defendants           will comply with

                      the appllcable tax laws. The Seuetary will not provide any tax advice to
   Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 4 of 6




                     complainants but will i¡sm¡d the complainants that they shor:ld compty with

                     applicableu,x laws,




 Upon execution of thrs        Defendants will pay MARY                     Defendants wlll pay FRAI{Cß
 Conscnt Judgnmt               DELEON $24,000 in regard to                  ESPINAL $2,800 in regard to the
                               tho alloged bark pay due her, less          alleged back pay due hin, less
                               ûoilûal payroll deductio¡s,                 nors¡al pâyrÖll d eductious.
                               Defendanfs will pmvide a W-2                Defeadånts witl provide a W-2
                               srqtems¡f þ MARY DELEON in                  stst€metrt to FRANCIS
                               regard to same. Defend¿ne shall             ESPINAL in regard to sane.
                               submit approprÍate                          Deferrdants sbalt submit
                               documentation      ùo   t¡e Social          appropriafe doc¡tmentation to the
                               Secrrity A¡lm inishation                    Social Secr¡rity Admínishation
                               allocating back pay to the                  atlocding backpay to the
                               apprropriate periods.                       appropriate pE¡iods.

                               rJo¡ç¡.tuuur¡r ì¡fur rus() P¿y              Lrsrsllu¿rlltn wur a.lso Pay
                               DELEON       a   lump sum of
                                                        17,000  $          FRANCIS ESPINAL alump sum
                               and iszue an IRS Form 1099 in               of $9,200 and issue an IRS Form
                               rcgard to some.                             1099 inrcgardto sãnË,

V/it¡in30 days ofthe           Defenda¡ts *ill puy I\dARY                  Defendants willpay FR ANCIS
ddeonwhichthis                 DETEON a lump sum of $41,000                ESPINAL    a lump swn of
Consent Judgmont is            and issue an IRS Form 1099 in               $12,000 and lssuo au IRS Form
execr¡ted                      regard to same.                             1099 in regard to same.

lfjthin   60 days ofthe        Defenønts will payMARY        Defend.ants will pay FRA}ICIS
d¿þ   ¡¡ffich   tli^q          DELEONalur¿p süd of $4¿000 E$PINAI a lump snm of
Conscnt Judgment is            and issr¡ô áuIRS Foun 1099 in $i2,000 and í¡sue an IRS Fom
executcd                       regardto såme.                1099 inrcgardto'same.



                d.        If Defendants fail    to make a palmreut iu aæord¿nce with the payüeni

sohedule above, the Secreøry      will uotis Defend¿¡ts by ærtified mail oflhc feilìrE.If

Defendants do not cure the failurc to mnke apayment             witlin   5 calenrl¡¡ days of receivJng such

notic6, the entire 6¡1st¿r.ling balanoc ofthe total $160,000 settlemeüt åmount shall becone

ìmmediately due. If the entire ouistanding bdance becomes inmediately duc and Defend¿nts
   Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 5 of 6




fail to pay it, post judgment i¡t€rest shall    be assesæd on any remaining unpaid balance            of such

aÐoutt, in accordance with 26 U.S.C. $ 6621, ftom the date of the default until paid in               ftll.
        4.       Withiu 30 days of execution of this Co¡sent Judgment, Defend¿nts                shaJl post   a

cornFlctc copy of this Judgmeirt and tûe two Notices attached here as Exhtbit A and B, for 90

days af Eastern Awning Systemq l-nc.'s place of br¡siness on each br:lletin board w{rere other

labor and enploynent law notices are posled or,         if   no   bull*in   boa¡d exists, in a promi:reat

Iooation at the facility, e,g. uext to the employee timo'clocÇ and shallnotifr the ôSHA Office in

v'.ríüûgrhat this postinghas been madc.

       5.        lViúh      30 days of execution of thls Conse¡nt Judgmen! Defendants shall provide

neutral letten of reference for MARY DELEON and ERANCIS ESPINAL to the OSIIA Offioe.

Each leüer shall set forward the starting and ending dates of employmen! job title, and la$ rare

ofpay, If, in the filtuæ, any progpective employer requests a job referenco for lvfARY DELEON

or FRANCIS ESPINAI, Defcnd¿nts will provide thc foregohg infonnation. Defendants also

ærce that nothing   v'ill   bo said or conveyed to any third party      tlø    could be reæonably coustuod

as damaging the rame, cbsracter, or employmcut          of MARY DELEON or FMNCIS ESPINAL

       6.        E€ch party shall bea¡ its own costs and expensæ, irrcludlng attorneys' fees, arising

¡n connection wlth any stagc      ofthis civil action




             f
  Case 3:15-cv-01692-MPS Document 121 Filed 01/10/19 Page 6 of 6




For úhe                                     For tho Pl¡intiff:

                                            Kato S. O'Scaûlain
                                            Solicitor of l¿bor
           P           Dcfeudant
                                            Mara S. Fisher
                                            Regioral   *",,"1Tí

                                            Natha¡ C.                              $57163)
Onbchalf ofDsfendant               AWNING          ScniorTrial Attorncy
SYSTEMS,                                           hgde.rspu ¡ath qn, ç(Ðdol. s ov

                                            Kelly Iawson
       Titlc:                                      Couusel for Civil Rights
       Dafc:
                                                   lawson.kellvl4þtgov

                                            guz¡n¡o Reilly

   â                                              Senlø Trial Anomey
          R
tittlecMmdelsonP.C.
Oue Ceffi¡ryTower
                                            Aüomeys forPlsiûtiff,
265 Chu¡ch Süeett Suite 300
                                            U.S. EEPARTTÍENT OF LABOR
NewEavcn, CT 06510
dirrcil (203) 97+8714
å:<: (203) 97+8799
                                            Office of th¿ Soticitor
                                            JFK Federal Building, Room E-375
emckonnal@littlõr.com
                                            Bofton,   MA   02203

Athrney for Defendants' EASTERN             Tel:617J652500
AWNING SYSTEI\,ÍS, INC. and STEPIIE{P.      Fæx.:6L7.5652142
LUKOS
                       q                                   10   |an 2019
                 0




So Ordercd:




       /s/ MICHAEL P SHEA
Umted St¿tes Distict Judge
